Citation Nr: 1426608	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-09 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

A hearing loss disability was not shown in service and the most probative evidence indicates the Veteran's current hearing loss disability is not related to his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated March 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, Social Security Administration (SSA) records, post-service private treatment records, and a VA examination report.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, the Veteran volunteered his history and symptomatology, and the Veteran's representative and the VLJ asked questions concerning history, treatment, and symptomatology related to the Veteran's service connection claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current bilateral hearing loss was caused by the acoustic trauma he experienced while serving as a marine mechanic in the Navy.  He alleges that he had no hearing protection while exposed on a regular basis to mechanical noise, primarily diesel engines, during the performance of his military duties on submarines.  He asserts that he has had hearing loss since service. 

The Veteran's service treatment records indicate he was treated in late 1969 for swelling of his right earlobe and adjacent areas of his face, and was diagnosed with a probable strep skin infection associated with otitis externa.  The only other in-service complaint of record appears to be an undated report of medical history for a tri-annual radiation examination, on which the Veteran checked the box indicating he had hearing loss.  Based on the form version date, the report occurred no earlier than 1971.

The Veteran's service treatment records do not contain entrance and separation audiograms.  It appears that the only in-service audiograms of record were obtained in 1970.  In April 1970, an audiogram showed pure tone thresholds of 20, 25, 25, 20 and 35 decibels in the right ear and 20, 20, 25, 30 and 30 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

In December 1970, an audiogram showed pure tone thresholds at those same frequencies of 20, 20, 20, 25 and 25 decibels in the right ear and 15, 20, 30, 30 and 15 decibels in the left ear.

A July 1975 report of medical examination, which is contemporaneous with the end of the Veteran's active duty service, included 15/15 whisper test results for both ears, but no audiogram.  The examiner noted the hearing loss at 6000 Hertz that was detected aboard the USS Gato in 1970, presumably referring to the April 1970 audiogram, and stated that it had not decreased since then.  No other hearing loss was noted.

After service, the Veteran received private medical treatment for various conditions from the late 1980s forward, although hearing loss was not mentioned.  In the mid-1990s he submitted a claim for Social Security disability that appears to have been based on his squamous cell carcinoma, low back pain, and a history of angina.  In 1996, in connection with that disability determination, an examiner noted that the Veteran had bilateral hearing aids, and that he had had them for three years.  However, the treatment records do not appear to show other complaints of, or treatment for, hearing loss until approximately 2006, when the Veteran received treatment at the University of Florida.  At that time, the Veteran was noted to have 
a history of chronic otitis media with effusion and left tympanic membrane perforation, which led to his subsequent left ear surgeries.  He was also noted to have otorrhea each night, and occasionally during the day.  An audiogram was performed in September 2006, and the examiner diagnosed the Veteran with "left-sided chronic otitis media with effusion and a left tympanic membrane perforation, now with mixed hearing loss on the left and sensorineural loss on the right."

The Veteran received a VA audiological examination in May 2009.  During that examination, the Veteran reported that he was exposed to diesel engines on submarines for 16 years of his active duty career, and that he did not have ear protection until the very last part of his service.  He reported that after service he worked in a shipyard for 20 years, with ear protection, and that he also hunted and shot targets, with ear protection.  The Veteran noted his ear surgery in 2008, which he stated was brought on by an ear infection that caused a perforation in his left ear.  He indicated his hearing in his left ear became much worse after the surgery.

Audiometric testing revealed bilateral hearing loss disability for VA compensation purposes.  Following a review of the claims file and audiometric testing, the VA examiner responded to the question of whether it was at least as likely as not that the Veteran's hearing loss was related to service.  The examiner stated that she could not resolve the question without resorting to mere speculation, due to the variability of the audiological results obtained during service, and the lack of a separation audiogram.  She acknowledged that the April 1970 audiogram showed some high frequency hearing loss bilaterally, but stated that the December 1970 audiogram showed essentially normal hearing bilaterally.  She noted that the Veteran's current hearing loss in both ears well exceeded the norms for hearing loss due to aging, but that the hearing loss in the left ear was mixed and might be due in part to middle ear pathology and/or surgery.  She also noted that although the Veteran had significant military noise exposure without hearing protection, he also reported 20 years of post-service noise exposure, albeit with hearing protection.

During his hearing in October 2013, the Veteran reiterated the nature of his exposure to noise in service, and stated that he did not receive hearing protection, although he requested it.  He stated he never sought treatment for hearing in service because he could hear normal voices.  The Veteran stated that when he retired from the Navy a doctor told him he had 50 percent hearing loss in his right ear and 30 percent hearing loss in his left ear.  He stated that he had three surgeries on his left ear as a result of an ear infection that perforated his eardrum.  He indicated that he was not currently being treated for hearing loss.

The Board finds that the Veteran has a current bilateral hearing loss disability, and notes that VA has conceded in-service acoustic trauma.  However, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the existence of hearing loss disability or as to the etiology of hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

In this case, the only medical opinion of record to address any relationship between events or injuries in service and the Veteran's current bilateral hearing loss is that of the May 2009 VA examiner.  As previously stated, after reviewing the claims file and examining the Veteran, the examiner concluded that she could not determine the onset of the Veteran's current hearing loss without resorting to speculation, due to the variability of the audiological results obtained during service, and the lack of a separation audiogram.  She also pointed to noise exposure both during and after service.  The examiner explained why she could not provide an opinion without resorting to speculation, and the examination report is therefore sufficient for consideration of this claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").

Although the Veteran has asserted that when he retired from service a doctor told him he had 50 percent hearing loss in one ear and 30 percent hearing loss in the other, an examination report contemporaneous with his separation from active duty service noted hearing loss at 6000 Hertz in 1970, but indicated no additional hearing loss.  No other statement from a medical professional during that time period appears to be of record.  The clinical evidence of record appears to indicate an initial diagnosis of sensorineural hearing loss on or about September 2006, although an initial diagnosis may have occurred as early as 1993, based on the Veteran's 1996 statement regarding his hearing aids. 

Ultimately, it is the responsibility of the claimant to present and support a claim 
for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, there is no competent evidence of record linking the Veteran's current hearing 
loss disability to his military service.  A VA examination was conducted, but the examiner found the evidence insufficient to link the Veteran's current hearing loss to service without resorting to speculation.  During his October 2013 hearing, the Veteran was informed of the lack of evidence establishing a nexus between his current hearing loss and service and was given time to obtain an etiological opinion from a private source.  He failed to do so.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In sum, there is no competent medical opinion of record linking the Veteran's current hearing loss to his active duty service.  The Veteran's lay assertion that he suffered from hearing loss in service or that his current hearing loss is related to service is simply not probative, as he lacks the medical expertise to determine such.  Further, there was no evidence of sensorineural hearing loss within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  As there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


